Citation Nr: 1611489	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2. Entitlement to special monthly compensation based on aid and attendance/housebound.

3. Entitlement to service connection for resolved torticollis.

4. Entitlement to permanent incapacity for self-support for the Veteran's son, J.M..


REPRESENTATION

Appellant represented by:	James J. Perciavalle


WITNESSES AT HEARING ON APPEAL

Veteran and L.G.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to December 1977 and from August 1979 to February 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania that denied entitlement to service connection for an acquired psychiatric condition, to include PTSD; a March 2014 rating decision that denied special monthly compensation based on aid and attendance/housebound and service connection for resolved torticollis; and a June 2014 rating decision that denied permanent incapacity for self support for the Veteran's son, J.M..

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in December 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to special monthly compensation based on aid and attendance/housebound, service connection for resolved torticollis, and permanent incapacity for self-support for the Veteran's son being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In March 2014 the Veteran called the VA requesting to file a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  On a June 2014 rating decision, a decision review officer noted that she did note see a claim for TDIU in the file but that the Veteran did not meet the schedular requirements for TDIU.  However, the accompanying notice letter does not inform the Veteran that TDIU is among the issues adjudicated.  Therefore, as the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. There is no credible supporting evidence of the Veteran's claimed in-service stressors.

2. The Veteran's PTSD, schizoaffective disorder, and antisocial personality disorder did not onset in service and are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2004 the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not appeal the decision.  Unappealed Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

Since the prior final denial of her claim, evidence added to the record includes the Veteran's statements describing two new alleged stressors in service, one in which she was raped and another in which she was groped by a group of servicemen.  Recent treatment records showing diagnoses of PTSD and schizoaffective disorder have also been added to the record.  A February 2011 progress note by the Veteran's treating psychiatrist notes a diagnosis of schizoaffective disorder and PTSD secondary to military sexual trauma.

Therefore, the Board finds that new and material evidence has been submitted to reopen her claim.  The Board will next determine whether service connection is warranted for an acquired psychiatric condition, to include PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.   38 C.F.R. § 3.304(f)(5) (2015).

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training."  38 U.S.C.A. § 1720D(a)(1) (West 2014).  Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character."  38 U.S.C.A. § 1720D(f) (West 2014). 

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In her original claim for service connection for an acquired psychiatric condition the Veteran reported only one stressor.  Specifically, she claimed she was harassed by her supervisor when stationed in Germany after she told him that she was pregnant and would be keeping the child.  She reported he suggested she would get a sexually transmitted disease, told her boyfriend that she was only looking for a father for her baby, took her weapon without her knowledge, sent her to a psychiatrist one day, and tried to get her discharged from service.

In September 2010, in connection with her claim to reopen her claim for service connection for PTSD, the Veteran submitted a statement recounting two additional stressors she alleges occurred in service.  First, she reported she was raped by a friend in October 1977 while stationed in Germany.  Secondly, she reported that while stationed in Fort Hood, Texas she was groped by a group of servicemen after she locked herself out of her room in her negligee and had to go outside to get another key.

To the extent that the alleged military sexual assaults are capable of corroboration, the Board finds that they have not been corroborated.

With respect to the claimed in-service rape, the Board notes that Veteran has given inconsistent statements as to when it occurred.  In her September 2010 statement she reported it occurred in October 1977.  A February 2011 therapy note indicates she reported the incident occurred shortly before she left Germany to return to the States, which personnel records show occurred in December 1977.  However, at her Board hearing she reported it occurred a few months after she arrived in Germany, which personnel records show occurred in October 1976.  She indicated she was pregnant at the time.  Records show she gave birth in March 1977.  At her 2012 VA examination she indicated she was unsure of when during her time in Germany it occurred.

A review of the Veteran's service records for the entire time period does not reveal any corroborating evidence of the rape having occurred.  There are no service treatment records showing psychiatric complaints or records showing she sought medical treatment related to having been raped.  Her service personnel records also do not include any complaints of physical assault, nor do they indicate any behavior changes such as, but not limited to, a deterioration in work performance, substance abuse, or request for a transfer.

The Veteran's brother submitted a statement in 2014 reporting that after the Veteran left service she became depressed and antisocial.  However, the Board notes that the Veteran served two terms of service and her brother's statement does not specify any changes specific to her 1976 to 1977 term of service, but only reports a change in her behavior at some point "after service."  The Veteran's mother also submitted a statement in 2002, but in it she recounts only that the Veteran complained of being harassed by her supervisor, causing her to become depressed and nervous.  

Post-service, medical records indicate that the Veteran's earliest mental health treatment is in 2001.  In May 2001 the Veteran underwent an initial military sexual trauma evaluation at the VA.  She reported being harassed by her supervisor in Germany but did not report the other two stressors she now alleges in connection with her claim.  She was hospitalized for about two weeks in September 2001 at a VA medical facility for depressive disorder.  She was hospitalized again for almost the entire month of April 2002, with diagnoses of major depression and obsessive-compulsive disorder.  The stressors were listed as chronic pain and financial concerns and a rodent infestation in her apartment.

In a December 2002 statement a private provider with a master of social work related that he had been seeing the Veteran since October 2002 and she has PTSD arising from events that occurred while she was in service stationed in Germany and at Fort Hood, Texas.  In a second December 2002 statement he indicated that the Veteran had PTSD arising, in part, from a "criminal assault on her person" in 1992.

An individual therapy note from the VA in July 2003 states that the Veteran reported both the harassment by her supervisor in Germany and the incident in which she reported being groped after being locked out of her room.  When asked about her sexual history and orientation during a VA therapy appointment in October 2006 the Veteran reported being groped in service as well being raped after service.  

VA treatment records do not include a report of being raped in service until March 2008.  At that time, a mental health individual therapy note states that the Veteran reported that she was assaulted while in service in Germany by a man who she had known for a short time who wanted sex.  The Veteran told the therapist that she did not previously discuss the incident because she was embarrassed by it.

The Board also notes that the Veteran did not report having been raped in service at any time during the adjudication of her original claim for service connection for an acquired psychiatric condition filed in 2001 and finally resolved by the Board in 2004.

After consideration of all the evidence as reviewed above, the Board finds that there is not credible supporting evidence that the claimed rape in service actually occurred, as is required for the award of service connection for PTSD based on said stressor.

The Board similarly finds there is not credible supporting evidence that the incident described by the Veteran in which she was groped while stationed at Fort Hood actually occurred.

A review of the Veteran's service treatment records during her time at Fort Hood does not show psychiatric complaints.  Her service personnel records also do not include any complaints of physical assault, nor do they indicate any behavior changes such as, but not limited to, a deterioration in work performance, substance abuse, or request for a transfer.

VA treatment records indicate she first reported the incident in 2003.

The Board acknowledges the general statement from the Veteran's brother that the Veteran became depressed and antisocial after service, but again notes its lack of specificity as to a time frame given the Veteran's two terms of service.

Finally, the Board acknowledges the statements by the Veteran's friends who recount that the Veteran told them in recent years about being raped and groped in service, but finds that the statements do not serve to corroborate the Veteran's alleged stressors as they only reflect that the Veteran has more recently described to others the same alleged stressors she has described to the VA in connection with her recent claim.  None of the Veteran's friends suggest they have any independent knowledge of the stressors the Veteran has described or even that they knew the Veteran during her time in service.

Based on the forgoing, the Board finds that there is not credible supporting evidence that the incident in which the Veteran claimed she was groped actually occurred.

The Board acknowledges that the Veteran has been diagnosed with PTSD.  However, the existence of a valid service stressor is a factual question for VA adjudicators, based on an assessment of the credibility and probative weight of all the evidence.  The Board is not bound to accept the veteran's uncorroborated accounts of alleged stressors during service.  In the absence of a verified stressor, the diagnosis of PTSD is not sufficient to support the claim.  The Board finds there is not credible supporting evidence of either the two most recent stressors the Veteran has claimed, specifically her reported rape and incident in which she was groped.

The Board has also considered whether the evidence supports service connection for PTSD based on the Veteran's reported stressor of being harassed by her unit sergeant in service.  The Board considered this stressor in its 2004 decision but found the evidence did not support that there was a valid and verifiable stressor.  
A review of the evidence submitted since the prior final decision does not reveal any new evidence that would meet the criteria for credible supporting evidence of the claimed stressor.

With her original claim the Veteran submitted a July 2002 letter from her mother relating that the Veteran called from Germany and told her that her unit sergeant was harassing her.  She also submitted a December 2002 letter from her former battalion commander relating that he had a long telephone discussion with the Veteran concerning her claim that she had been harassed in service by a subordinate of the battalion commander and had informed him of that harassment in April or May of 1977.  He stated that she told him that he had apologized for her treatment, inasmuch as the matter may not have been appropriately handed and statements may have been made which should not have been, and that he told her that if the "harassment" continued she should come back and see him.  While the former commander related he did not have direct personal recollection of their meeting, he believed the Veteran that she had come to see him about what she, at least, perceived was harassment.  She also told him that she did not return again to see him.  

Since the prior final decision, the Veteran has submitted a letter from her brother stating that since service the Veteran had become depressed and antisocial.  The letter does not specify when he noticed the changes in her behavior, to include whether they occurred after her first or second periods of service.  The Board has considered the letter, but finds it insufficient to serve as credible supporting evidence of the alleged stressor.

Even if there were credible supporting evidence of the stressor's occurrence, the Board finds that a preponderance of the evidence is against finding a causal nexus between current symptomatology and the specific claimed in-service stressor.

Several medical opinions are of evidence with respect to the Veteran's PTSD.  In an August 2010 letter a private doctor related that the Veteran had been seen since at the clinic since 2002 for psychiatric care, with that doctor having seen the Veteran since June 2010.  The doctor stated that the Veteran's PTSD symptoms are a result of "recurrent emotional, physical, and sexual trauma occurring in civilian life as well as in her military role when stationed at Ft. Hood, Texas, and Hanau, Germany."

In a February 2011 mental health note the Veteran's treating VA psychiatrist indicated that the Veteran's primary care provider raised the issue with her as to whether the Veteran's PTSD is secondary to military sexual trauma.  As a result, the VA psychiatrist stated that she asked the Veteran to discuss her experiences in service and thereafter that contribute to her current psychiatric disability.  The psychiatrist opined that the Veteran's harassment, date rape, and molestation in the army continue to plague her and are compounded by her subsequent physical traumas and underlying severity of her psychiatric illness.  The psychiatrist diagnosed schizoaffective disorder and PTSD secondary to military sexual trauma.

In May 2012 the Veteran underwent a VA compensation and pension examination.  Of the three in-service stressors reported by the Veteran, the examiner opined that only her reported rape in Germany is adequate to support a diagnosis of PTSD.  The examiner found that the Veteran's symptoms do not meet the criteria for PTSD but that she does have schizoaffective disorder and borderline personality disorder.  

The Board gives significant weight to the opinion of the May 2012 VA examiner, who had access to the Veteran's full claims file as well as conducted an in-person examination of the Veteran.  The examiner separately considered each of the Veteran's alleged stressors but did not find that her claimed stressor regarding harassment would be adequate to support a diagnosis of PTSD.  In contrast, the opinion of the private doctor and VA psychiatrist is based on the Veteran's own description of a number of different incidents, including her claimed in-service stressors.  The private doctor and VA psychiatrist both suggested that the Veteran's post-service and claimed in-service stressors contributed to her condition, without making any specific finding that the claimed harassment was adequate to support a diagnosis of PTSD.  Neither opinion addresses the gap in time between the Veteran's service and her current mental health diagnoses.

Therefore, the Board finds that a preponderance of the evidence is against granting service connection for PTSD based on any of the Veteran's three claimed stressors.

Finally, the Board also finds that a preponderance of the evidence is also against finding that the Veteran's other diagnosed psychiatric conditions are related to her service.

Specifically, the May 2012 VA examiner opined that the Veteran's schizoaffective disorder and borderline personality disorder are both unrelated to her service.  The Board finds the opinion competent and gives it significant probative weight.  No other medical opinion evidence relates either condition to the Veteran's service.

The Board acknowledges the Veteran's own opinion that she has an acquired mental health condition related to her service, but finds that as a lay person she does not have the education, training or experience to self-diagnose and opine as to the etiology of her claimed mental health conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In addition to the complexities inherent in self-diagnosis of a mental health condition, the Board notes that the Veteran has been diagnosed with multiple conditions and described a number of events occurring in her life that could have affected her mental health.  Accordingly, the Veteran's lay statements as to a relationship between her mental health conditions and her service have little probative weight.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

In a March 2014 decision the RO, in part, denied entitlement to special monthly compensation based on aid and attendance/housebound and service connection for torticollis, resolved.  In a June 2014 rating decision the RO, in part, denied permanent incapacity for self-support for the Veteran's son, J.M..  In October 2014 the Veteran filed a notice of disagreement with those three issues.  The Veteran was sent appeals election letters with respect to the issues in October 2014.  However, no statement of the case has yet been issued.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning her claim for entitlement to special monthly compensation based on aid and attendance/housebound, service connection for resolved torticollis, and permanent incapacity for self-support for the Veteran's son.  If, and only if, she submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


